DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 20, 25, 28, 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/17/2020.
3.	Applicant's election with traverse of Species 8 in the reply filed on 12/17/2020 is acknowledged.  
The applicant argues that:
“the Examiner has not presented a prima facie case that examination of all the alleged combinations and subcombinations ( of alleged species) would pose a serious search or examination burden (See, e.g., M.P.E.P. § 809.02(a) (indicating findings required to support a prima facie case))” (Page 2).

The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The applicant argues that:
“the Examiner has not shown that the alleged species (and subspecies) are independent and distinct, the Examiner's main basis for the rejection is nothing more than an unsubstantiated allegation that a single feature of the various claims "require search and search strategy in areas and using terms different from that of the springs without handcuff portions, resulting in a burdensome search" without providing any explanation as to why such handcuff portions would be any more burdensome than any of the other claimed features of the high tension coil spring - further noting that the handcuff portions are not found in any of the claims and therefore the Examiner's only basis for the restriction is without merit” (Pages 2-3).

The applicant further argues that:


Claim 20 requires concave portions (60, 70).  Claim 25 requires linear free ends formed on the upper exposed wiring portion.  Claim 28 requires convex portions D.  Claim 30 requires the rigid support end to be disclosed at an acute angle.  Each of these features are absent from elected Species 8.
The applicant argues that:
“Applicant further submits that the restriction requirement is improper because there is a clearly disclosed connection between the claims of the allegedly separable species. M.P.E.P. § 802.01 requires that, in order for claims to be independent, there must be "no disclosed relationship between the two or more inventions claimed" and that the claims must be "unconnected in design, operation, and effect." M.P.E.P. § 802.01 further indicates that two or more alleged claim groups are related if they are disclosed as connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect. In the present application for example, all of the claims are directed to "a high tension coil spring structure for a bed mattress" Applicant's specification as filed at p. 1 (Background of the Invention). As all the claims are directed to the same operation and function - "absorb[ing] an external load" Id - it cannot be concluded that the Examiner-alleged species are independent and distinct from one another” (Pages 3-4).

MPEP 802.01 is directed towards restrictions, not election of species.  The Examiner required an election of species.
The applicant argues that:
“Applicant further notes that splitting up the application into potentially two or more divisional cases, as suggested by the Restriction, undermines the tenets of compact prosecution in avoiding unnecessary delays in prosecution” (Page 4).


The Examiner notes that the applicant has not asserted that the embodiments are obvious variants of one another.
The requirement is still deemed proper and is therefore made FINAL.
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 9/25/2013. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.
5.	Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in the Republic of Korea on 9/25/2013. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the 
Drawings
6.	Figures 1A-3C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 18-19, 21-24, 26-27, 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “when a compressive load is applied to the coil spring structure, a plurality of wiring portions” formed in the upper exposed wiring portions move upward and downward along the side walls of the rigid support ends, thereby significantly increasing elasticity” (Lines 22-25).  The phrase “significantly increasing elasticity” is held to be indefinite because the specification lacks some standard for measuring the degree intended and, therefore, properly rejected as indefinite under 35 U.S.C. 112, second paragraph. Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992).  The Examiner suggests deleting the word “significantly”.
Claim 18 recites “diameter-increasing portions which are provided on the upper end wiring portions and define spaces in which upper exposure start wiring portions of the upper exposed wiring portions move upward and downward while the coil spring structure is being compressed” (Lines 9-12), “the diameter-increasing portions provide spaces in which upper exposure start wiring portions move upward and/or downward while the coil spring structure is being compressed” (Lines 19-21) and “when a compressive load is applied to the coil spring structure, a plurality of wiring portions formed in the upper exposed wiring portions move upward and downward along the side walls of the rigid support ends, thereby significantly increasing elasticity” (Lines 22-25).  It is unclear how compression would result in an upward movement of a portion of 
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 18-19, 21-24, 26-27, 29 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Ahn (US 2015/0084250).
As per claim 18, Ahn discloses a high tension coil spring structure (Fig. 10c) for a bed mattress comprising: 
body wiring portions (12) which are disposed regularly at preset distances from each other in the space between an upper edge member (20) and a lower edge member (20’), upper (14) and lower end wiring portions (Fig. 10c) which are provided on both ends of the body wiring portions and set within the range in which the upper and lower edge members are disposed; 

diameter-increasing portions (14, 16-5) which are provided on the upper end wiring portions and define spaces in which upper exposure start wiring portions of the upper exposed wiring portions move upward and downward while the coil spring structure is being compressed; and 
means for preventing friction noise (18) which are provided on the upper end wiring portions, wherein the means for preventing friction noise include rigid support ends18-10 which are provided on at least one of the body wiring portion and the upper exposed wiring portions, and absorb shock by absorbing a compressive load applied from the upper exposed wiring portions, and 
the diameter-increasing portions provide spaces in which upper exposure start wiring portions (16-5) move upward and/or downward while the coil spring structure is being compressed, thereby preventing frictional noise between the upper end wiring portions and the upper exposure start wiring portions, and 
when a compressive load is applied to the coil spring structure, a plurality of wiring portions (16) formed in the upper exposed wiring portions move upward and downward along the side walls of the rigid support ends, thereby significantly increasing elasticity, 
wherein linear free ends (B) are provided on coil ends of the lower end wiring portions, and are opened without being engaged with wiring portions. 
As per claim 19, Ahn discloses the high tension coil spring structure according to claim 18, wherein at least one of the upper and lower end wiring portions has a shape of 
As per claim 21, Ahn discloses the high tension coil spring structure according to claim 18, wherein the diameter-increasing portions comprise predetermined portions of the upper end wiring portions and/or the lower end wiring portions which increase an inner diameter of the upper and/or lower end wiring portions to be greater than an outer diameter of the upper exposure start wiring portions when the rigid support ends are formed on the body wiring portions (14). 
As per claim 22, Ahn discloses the high tension coil spring structure according to claim 18, wherein the diameter-increasing portions comprise predetermined portions of the upper end wiring portions and/or the lower end wiring portions which increase an inner diameter of the upper and/or lower end wiring portions to be greater than an outer diameter of the body wiring portions when the rigid support ends are formed on the upper exposed wiring portions (16). 
As per claim 23, Ahn discloses the high tension coil spring structure according to claim 18, wherein the diameter-increasing portions have a shape of a round spring (14, 16-5). 
As per claim 24, Ahn discloses the high tension coil spring structure according to claim 18, wherein the diameter-increasing portions have a shape corresponding to a shape of the upper and lower end wiring portions (14, 16-5). 

As per claim 27, Ahn discloses the high tension coil spring structure according to claim 18, wherein wiring portions of the upper exposed wiring portions have a round shape (16). 
As per claim 29, Ahn discloses the high tension coil spring structure according to claim 18, wherein the rigid support ends are disposed at a right angle with respect to the upper and/or lower end wiring portions (18). 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 18-19, 21-24, 26-27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2007/0235915) in view of DeMoss et al (US 2012/0186026).
As per claim 18, Ahn discloses a high tension coil spring structure (100) for a bed mattress comprising: 
body wiring portions (10) which are disposed regularly at preset distances from each other in the space between an upper edge member (Fig. 5b) and a lower edge member (Fig. 5b), upper (14) and lower end wiring portions (12) which are provided on 
upper exposed wiring portions (20) which extend from the upper end wiring portions so as to be exposed from the upper edge members; 
diameter-increasing portions (24) which are provided on the upper end wiring portions and define spaces in which upper exposure start wiring portions of the upper exposed wiring portions move upward and downward while the coil spring structure is being compressed; and 
means for preventing friction noise (30) which are provided on the upper end wiring portions, wherein the means for preventing friction noise include rigid support ends (30) which are provided on at least one of the body wiring portion and the upper exposed wiring portions, and absorb shock by absorbing a compressive load applied from the upper exposed wiring portions, and 
the diameter-increasing portions provide spaces in which upper exposure start wiring portions (Fig. 3a) move upward and/or downward while the coil spring structure is being compressed, thereby preventing frictional noise between the upper end wiring portions and the upper exposure start wiring portions, and 
when a compressive load is applied to the coil spring structure, a plurality of wiring portions (Fig. 3a) formed in the upper exposed wiring portions move upward and downward along the side walls of the rigid support ends, thereby significantly increasing elasticity.  Ahn discloses wherein linear free ends (20) are provided on coil ends of the lower end wiring portions, but does not disclose wherein they are opened without being engaged with wiring portions. 

	As per claim 19, Ahn and DeMoss et al disclose the high tension coil spring structure according to claim 18.  Ahn further discloses wherein at least one of the upper and lower end wiring portions has a shape of a round coil spring, and/or wherein at least one of the upper and lower end wiring portions has a shape of an offset coil spring, and/or wherein at least one of the upper and lower end wiring portions has a shape of a round offset coil spring (24). 
As per claim 21, Ahn and DeMoss et al disclose the high tension coil spring structure according to claim 18.  Ahn further discloses wherein the diameter-increasing portions comprise predetermined portions of the upper end wiring portions and/or the lower end wiring portions which increase an inner diameter of the upper and/or lower end wiring portions to be greater than an outer diameter of the upper exposure start wiring portions when the rigid support ends are formed on the body wiring portions (24). 
As per claim 22, Ahn and DeMoss et al disclose the high tension coil spring structure according to claim 18.  Ahn further discloses wherein the diameter-increasing portions comprise predetermined portions of the upper end wiring portions and/or the lower end wiring portions which increase an inner diameter of the upper and/or lower 
As per claim 23, Ahn and DeMoss et al disclose the high tension coil spring structure according to claim 18.  Ahn further discloses wherein the diameter-increasing portions have a shape of a round spring (24). 
As per claim 24, Ahn and DeMoss et al disclose the high tension coil spring structure according to claim 18.  Ahn further discloses wherein the diameter-increasing portions have a shape corresponding to a shape of the upper and lower end wiring portions (24). 
As per claim 26, Ahn and DeMoss et al disclose the high tension coil spring structure according to claim 18.  Ahn further discloses wherein a number of turns of the upper exposed wiring portions ranges from 3 to 6 (20). 
As per claim 27, Ahn and DeMoss et al disclose the high tension coil spring structure according to claim 18.  Ahn further discloses wherein wiring portions of the upper exposed wiring portions have a round shape (20). 
As per claim 29, Ahn and DeMoss et al disclose the high tension coil spring structure according to claim 18.  Ahn further discloses wherein the rigid support ends are disposed at a right angle with respect to the upper and/or lower end wiring portions (30). 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657